Exhibit 10.24.2

 

AMENDMENT TO CONTRACT OF SALE

 

THIS AMENDMENT TO CONTRACT OF SALE (this “Amendment”) is made and entered into
as of the 7 day of November, 2003 (the “Effective Date”), by and between JOLLY
ACRES LIMITED PARTNERSHIP, a Maryland limited partnership (“Seller”) and
CORPORATE OFFICE PROPERTIES, L.P., a Delaware limited partnership (“Buyer”).

 

RECITALS:

 

A.            Seller and Buyer entered into a Contract of Sale dated February
27, 2003 (herein, such Contract of Sale and the exhibits thereto are referred to
as the “Agreement”) in connection with the sale by Seller to Buyer of certain
membership interests in a Maryland limited liability company, as more
particularly described in the Agreement.

 

B.            The Seller and Buyer wish to amend certain provisions of the
Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             SALE OF LOT.  Buyer and Seller have agreed that notwithstanding
anything contained in the Agreement to the contrary, the sale and acquisition
under the Agreement shall be a sale by Seller and a purchase by Buyer of the
Lot, for the same Purchase Price as set forth in the Agreement.

 

2.             TRANSFER.  Notwithstanding anything contained in the Agreement to
the contrary, at Closing, Seller shall convey to Buyer the title to the Lot and
improvements thereon in fee simple, subject to the provisions of Section 8 of
the Agreement, by a special warranty deed containing covenants of further
assurances and against encumbrances, subject to all matters of record. 
Recordation and transfer taxes associated with the transfer of the Lot from
Seller to Buyer (collectively, the “Deed Recordation and Transfer Taxes”) shall
be handled in the following manner:  (i) Buyer and Seller shall split equally
and pay that amount of recordation and transfer taxes that would have been due
and payable at the time of the transfer of the Lot to the LLC (collectively, the
“LLC Recordation and Transfer Taxes”), had the parties proceeded with the sale
of the membership interests in the LLC as originally set out in Sections 1 and 2
of the Agreement; and (ii) Buyer shall pay one hundred percent (100%) of the
excess, if any, of the Deed Recordation and Transfer Taxes over the LLC
Recordation and Transfer Taxes.  For example, if the LLC Recordation and
Transfer Taxes equal $11,000 and the Deed Recordation and Transfer Taxes equal
$36,300, then the Buyer would be responsible for paying $30,800 and the Seller
would be responsible for paying $5,500.

 

3.             CLOSING.  Notwithstanding the provisions of Section 3 of the
Agreement, Closing on the acquisition of the Lot shall occur on November 14,
2003.

 

--------------------------------------------------------------------------------


 

4.             CONDITION OF LOT.  Section 7 of the Agreement is hereby deleted
and the following inserted in lieu thereof:

 

“Condition of Lot.

 

(a)           Seller, at Seller’s expense, shall (i) complete the construction
of a sediment control pond (the “Pond”) on the Lot; and (ii) remove the topsoil
pile currently located on the Lot (the “Topsoil Pile”).  The Pond shall be
constructed in accordance with the Anne Arundel County permit for same, as
obtained by Seller at Seller’s sole cost and expense.  Buyer acknowledges that
the Lot will be sold to Buyer “as is, where is”, other than for construction of
the Pond and the removal of the Topsoil Pile.  Other than as set forth herein,
Seller makes no representations or warranties regarding the subsurface condition
of the Lot.  Buyer will be required to comply with the stormwater requirements
of Anne Arundel County, Maryland for the future maintenance of the Pond and for
its conversion of the Pond to a storm water pond.  Seller agrees to proceed with
all due diligence and to use commercially reasonable efforts in performing its
obligations under this Section 7(a), subject to being prevented or delayed,
retarded or hindered by act of God, weather of unusual severity, fire,
earthquake, flood, explosion, action of the elements, war (declared or
undeclared), invasion, insurrection, riot, mob violence, sabotage, malicious
mischief, inability to procure or general shortage of labor, equipment,
facilities, materials or supplies in the open market, failure of transportation,
strikes, lockouts, action of labor unions, condemnation, public requisition,
laws, order of government or civil defense authorities, or any other cause,
whether similar or dissimilar to the foregoing, not within the reasonable
control of the Seller.

 

(b)           The parties anticipate that Seller’s completion of the Pond and
the removal of the Topsoil Pile (collectively, “Seller’s Work”) shall occur
after the Closing.  Buyer acknowledges that from and after Closing, Seller, its
agents, employees, contractors and engineers, shall be entitled at all
reasonable times to enter the Lot to pursue and complete Seller’s Work.  Seller
agrees to indemnify and hold harmless Buyer from any and all losses,
liabilities, claims, damages and expenses (including reasonable attorneys’ fees)
arising as a result of Seller’s entry and activities on the Lot under the
provisions of Subsections 7(a) and 7(b).

 

(c)           In connection with the development of the Lot, Seller has provided
to Anne Arundel County a Landscaping Bond No. 929240319 dated March 28, 2002
from CAN as amended, in the amount of $16,500 for the benefit of Anne Arundel
County (the “Landscaping Bond”).  The parties have agreed that Seller shall not
be responsible for performing any landscaping work on the Lot, the performance
of which is secured by the Landscaping Bond.  Prior to Closing, Buyer will cause
the Landscaping Bond to be released and shall substitute its own bond as may be
required by Anne Arundel County (the “Replacement Landscaping Bond”), to the end
and effect that the Landscaping Bond shall be

 

--------------------------------------------------------------------------------


 

released and returned to Seller and Seller shall have no obligations with
respect to any landscaping on the Lot.  At Closing, Buyer shall be entitled to a
credit in the amount $26,715.00, which amount consists of (i) $250.00, which
amount represents the parties’ agreed upon credit for the cost of the
Replacement Landscaping Bond; (ii) $25,640, which amount represents the parties’
agreed upon credit for the costs of performing the landscaping work on the Lot,
the obligation for which is to be secured by the Replacement Landscaping Bond;
and (iii) $825.00, which amount represents the parties’ agreed upon credit for
the inspection fee which may be charged by Anne Arundel County following the
completion by Buyer of the above landscaping work.

 

(d)           The provisions of this Section 7 shall survive the Closing.”

 

5.             CLOSING ADJUSTMENTS.  The third sentence of Section 9 of the
Agreement, beginning with the words “The costs of all recordation and transfer”,
is hereby deleted.   The following is added at the end of Section 9: “In
addition, the Buyer shall be entitled to the credits set out in Section 7(c)
above.”

 

6.             CLOSING DOCUMENTS.  Section 10 of the Agreement is hereby amended
by deleting the first sentence and clauses (a), (b) and (c) and by inserting the
following in lieu thereof:

 

“At the Closing, Seller shall execute and deliver to Buyer the following:

 

(a)           a special warranty deed containing covenants of further assurances
and against encumbrances, subject to all matters of record, conveying the Lot
and improvements thereon to Buyer;

 

(b)           intentionally deleted;

 

(c)           intentionally deleted;”

 

7.             WARRANTIES AND REPRESENTATIONS.  Subsection 12(a)(i) is hereby
amended by deleting the second sentence thereof.

 

8.             DEFAULT.  Subsections 14(f) and 14(g) of the Agreement are hereby
amended by deleting the phrase “the membership interests in the LLC” and insert
in lieu thereof, “the Lot”.

 

9.             ASSIGNMENT AND COPT GUARANTEE.  Buyer hereby assigns its rights,
duties and obligations under the Agreement to NBP 221, LLC, a Maryland limited
liability company (“Assignee”).  Assignee hereby agrees to accept such
assignment and agrees with Assignor and Seller to assume the performance and
observance of all obligations contained in the Agreement.  Buyer represents that
Assignee is or will be at the time of the assignment wholly owned by Buyer or by
an affiliate of Buyer.  COPT reaffirms its guarantee obligations under the
Agreement and hereby agrees to

 

--------------------------------------------------------------------------------


 

unconditionally and continually guaranty the full and timely payment and
performance of all obligations of Assignee under the Agreement.

 

10.           FULL FORCE.  Except as herein modified and amended, the Agreement
is and shall remain in full force and effect and has not been otherwise modified
or amended, either orally or in writing.  Seller and Buyer, by their execution
hereof, hereby ratify, affirm and approve the Agreement, as amended by this
Amendment.

 

11.           CONFLICT. All of the provisions of the Agreement affected by this
Amendment shall be deemed amended, whether or not actually specified herein, if
any such amendment is clearly necessary to effectuate the intent of the parties
hereto.  In the event of conflict between the Agreement and this Amendment, this
Amendment shall take precedence.

 

12.           HEADINGS.  The headings of the sections, subsections, paragraphs
and subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

 

13.           RECITALS.  The parties agree that the Background section of this
Amendment shall be an integral part of this Amendment and not merely prefatory
thereto.

 

14.           DEFINITIONS.  All capitalized terms not otherwise defined in this
Amendment shall have the meanings given to them in the Agreement.

 

15.           EXHIBITS.  Each document referred to herein as being annexed
hereto as an exhibit or otherwise designated herein as an exhibit hereto is
hereby made a part hereof.

 

16.           COUNTERPARTS.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall comprise but one and the same instrument.  This Amendment may be
delivered by facsimile transmission of an originally executed copy to be
followed by immediate delivery of the original of such executed copy.

 

Signatures Begin on Following Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed on its behalf by their respective duly authorized
representatives, with the intention of creating a document under seal on the
date first above written.

 

WITNESS:

 

 

SELLER:

 

 

 

 

 

 

 

 

 

JOLLY ACRES LIMITED

 

 

 

PARTNERSHIP

 

 

 

 

 

 

 

 

By:

Constellation Real Estate, Inc.,

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

/s/ Robert N. Cantor

 

 

By:

/s/ Steven S. Koren

(SEAL)

 

 

 

Name:

Steven S. Koren

 

 

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

CORPORATE OFFICE PROPERTIES,
L.P.

 

 

 

 

 

 

 

 

By:

Corporate Office Properties Trust,
general partner

 

 

 

 

 

/s/ Stephanie L. Shack

 

 

By:

/s/ Roger A. Waesche, Jr.

(SEAL)

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

NBP 221, LLC, a Maryland limited liability

 

 

 

 

company

 

 

 

 

 

 

 

 

By:

Corporate Office Properties, L.P.,
sole member

 

 

 

 

 

 

 

 

 

By:

Corporate Office Properties

 

 

 

 

 

Trust, general partner

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Stephanie L. Shack

 

 

 

By:

/s/ Roger A. Waesche, Jr.

(SEAL)

 

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

JOINDER BY CORPORATE OFFICE PROPERTIES TRUST

 

Corporate Office Properties Trust is executing this Contract to evidence its
obligations under Section 9 of this Amendment.

 

 

 

 

CORPORATE OFFICE PROPERTIES

 

 

 

TRUST

 

 

 

 

 

 

 

 

 

 

/s/ Stephanie L. Shack

 

 

By:

/s/ Roger A. Waesche, Jr.

 

 

 

 

Roger A. Waesche, Jr.

 

 

 

 

Senior Vice President

 